Citation Nr: 1146808	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include chloracne, to include as due to exposure to herbicides.

2.  Entitlement to a compensable evaluation for service-connected acne of the face and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty form January 1968 to October 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

These claims were remanded in February 2010 for further development.  Unfortunately, and for reasons explained below, these claims must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2010 remand directed the RO/AMC to afford the Veteran additional VA examination to determine the nature and extent of his service-connected acne skin condition; and to allow the VA examiner to identify any other skin pathology, and to offer an opinion as to its etiology.  The RO/AMC was to inform the Veteran that it would schedule the VA examination when the service-connected skin condition was next manifested, but the RO/AMC was to inform the Veteran it was his responsibility to inform VA when the disability was manifested.

In February 2010, the RO/AMC sent the Veteran a letter so advising him of the conditions under which the VA examination had been directed, and notifying the Veteran he needed to inform VA when his skin condition was manifest.  In May 2010, the RO/AMC provided notification that a VA examination would be scheduled.  A June 2010 examination notice states the examination was canceled.  A July 2010 note from the RO/AMC queried why the examination had been canceled.  The response was that the Veteran was not going to be in town until August 2010, but also that the Board remand had directed that the Veteran was to advise VA when his skin disorder was present.  A second notice that examination would be scheduled was sent in August 2010.  There is no indication that the Veteran had called to say that his skin disorder was present.

In October 2010, the Veteran underwent VA examination for skin disorders.  The examiner noted that the Veteran denied any symptoms of acne, but that he did complain of disfiguring lesions that occur periodically.  Physical examination of the Veteran revealed scattered urticaria lesions on the face, chest, arms and legs.  No chloracne was noted.  The examiner diagnosed persistent intermittent urticaria and stated that it was difficult to determine without speculation whether or not the urticaria is related to exposure to Agent Orange.  However, the examiner opined that it was less likely than not related.  The rationale for this opinion was that the examiner believed that chloracne was the only approved Agent Orange related condition.

This examination report cannot be adequate for the purposes of evaluating the Veteran's service-connected skin disorder or for determining the etiology of any other manifested skin pathology.  First, the record does not show that appropriate attempts were made to schedule the examination at a time when the service-connected skin disorder was manifested.  Second, while the examiner stated he or she reviewed the claims file, there are contradictions in the examination report to suggest that such review may not have taken place.  A review of the claims file shows that the Veteran was service connected for a skin condition in 1971 that was described as a papular rash on the face and neck, involving pustules.  The condition was rated analogous to acne, Diagnostic Code 7813.  Since that time, VA treatment records show that various other skin conditions have been diagnosed and treated including urticaria, angioderma, and onychomycosis.  The record further contains photographs of skin conditions, including photographs that were submitted at the August 2009 hearing.  There was no discussion of these factors in the examiner's report.  Finally, the examiner's rationale for finding it less likely than not that the diagnosed urticaria was related to the Veteran's active service was that the condition could not be presumptively linked to exposure to Agent Orange.  The Board observes that the examiner was asked to render his or her own medical opinion as to the causal relationship between the Veteran's military service, to include in-service herbicide exposure, and any current skin disability.  In addition to providing service connection for disabilities on a presumptive basis, VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Thus, the Board is of the opinion that a new VA examination would be probative to answer the question of whether the Veteran has a current skin disability that is etiologically related to his service.  

The Board regrets the further delay another remand will cause the Veteran.  But to decide this case based on the evidence of record would be unfairly prejudicial to the Veteran.  Therefore, the case must again be remanded for compliance with the February 2010 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriguez, 22 Vet App. 295 (2008); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify any and all health care providers who treated him for his service-connected and claimed skin disorders.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from 2009 that are not already of record.  

2.  The RO/AMC shall again notify the Veteran in writing that it will provide the Veteran with a medical examination for his service-connected skin disability when it next manifests, but that it is his responsibility to inform VBA when the disability manifests.

3.  After the Veteran notifies the RO/AMC that his service-connected skin disability is manifested, the RO/AMC shall provide the Veteran with a medical examination by a dermatologist who has not already examined the Veteran to determine the nature and extent of his service-connected skin disability, and the nature, extent, and etiology of his claimed skin disorder.  All indicated tests and studies should be performed.  The claims folder, including the Veteran's stressor statements and this remand, must be made available to the examiner for review, and the examination report should be reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner should identify any skin disability that is currently manifested or otherwise indicated by the record.  

With respect to the Veteran's service connected acne of the face and neck, the examiner shall provide a description of the Veteran's current skin disability condition including percentages of area of the body affected by the condition being evaluated; the consistency and type of therapy used to treat the condition, particularly whether corticosteroids or other immunosuppressive drugs are used; and the total duration of time that therapy to treat the condition is used during the last 12 month period.  

For any other skin conditions identified, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology:

a)  had its onset during active service or is in any was etiologically related to the Veteran's military service, to include herbicide exposure;

b) is etiologically related to skin condition that was noted in the 1971 rating decision and described as manifested by a papular rash on the face and neck with pustules;

c)  is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable. 

5.  If the Veteran does not provide notice to the VA that his service-connected disability is manifest, the RO/AMC must send the entire claims folder to a dermatologist who has not already examined the Veteran to determine the nature and extent of his service-connected skin disability, and the nature, extent, and etiology of his claimed skin disorder.  The claims folder, including the Veteran's stressor statements and this remand, must be made available to the examiner for review, and the examination report should be reflect that such a review was accomplished.  

To the extent possible, the examiner must conduct a records review of the claims file.  Any and all skin pathology treated and diagnosed should be discussed.

With respect to the Veteran's service connected acne of the face and neck, the examiner shall provide a description, to the best of his or her ability, of the Veteran's current skin disability condition including percentages of area of the body affected by the condition being evaluated; the consistency and type of therapy used to treat the condition, particularly whether corticosteroids or other immunosuppressive drugs are used; and the total duration of time that therapy to treat the condition is used during the last 12 month period.  

For any other skin pathology identified in the record, the examiner shall offer the following opinions to the best of his or her ability:

For any other skin conditions identified, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology:

a)  had its onset during active service or is in any was etiologically related to the Veteran's military service, to include herbicide exposure;

b) is etiologically related to skin condition that was noted in the 1971 rating decision and described as manifested by a papular rash on the face and neck with pustules;

c)  is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


